“Exhibit 10.4(d)”
[FHNC logo]
GRANT NOTICE
 
Performance Stock Units
[Participant Name]
You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation as follows:

     
Grant Date: _________, 2011
  Governing Plan: 2003 Equity Compensation Plan
Target Number of PSUs Granted:
  Performance Period: Three-year period 2011 thru 2013 Vesting Date of PSUs: To
be selected by the Company in the first quarter of 2014, if performance goals
are met

     Your PSU award recognizes your leadership and performance within the
organization. This PSU award is granted under the Governing Plan specified
above, and is governed by the terms and conditions of that Plan and by policies,
practices, and procedures (“Procedures”) of the Compensation Committee (that
administers the Plan) that are in effect during the performance and vesting
periods. Also, this award is subject to the terms and restrictions of FHNC’s
stock ownership guidelines and Compensation Recovery Policy (“Policy”) as in
effect during the vesting period.
     PSUs are not shares of stock and are not transferable. Each PSU that vests
will result in one share of FHNC common stock being issued to you, subject to
withholding for taxes. Subject to provisions of the Governing Plan, the
Committee may choose to pay all or a portion of vested PSUs in cash, based on
the fair market value of vested shares on the vesting date.
     PSUs that have not been forfeited prior to the vesting date will be paid
based on the extent to which the performance goal for this award is achieved
during the Performance Period, all as set forth in Exhibit A to this Notice.
Performance for this award in Exhibit A is based on FHNC’s ranking of average
annual return on equity (“ROE rank”) relative to peers in the Performance
Period. The target number of PSUs granted is the number that may be paid if ROE
rank is achieved at the mid-level in Exhibit A; higher performance may result in
a higher amount paid (up to 150% of target); a lesser number may be paid if a
lesser rank is achieved; and, all PSUs will forfeit if the minimum ROE rank in
Exhibit A is not achieved. The Committee will make appropriate adjustments of
accounting numbers so that results are comparable across periods and will make
final determinations of performance achievement, all as provided or permitted by
Committee action and the Governing Plan. PSUs that do not vest as a result of a
failure to achieve performance goals as determined by the Committee
automatically are forfeited.
     This PSU award also is subject to possible reduction or forfeiture in
advance of vesting in accordance with the Governing Plan, the Procedures, and
the Policy. As of the Grant Date, the Procedures provide (among other things)
that: (a) forfeiture generally will occur immediately upon termination of
employment — you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the vesting date; but (b) if your
termination of employment occurs because of your death, permanent disability, or
normal or approved retirement, the PSUs will be partially forfeited in
proportion to the part of the Performance Period during which you are not
employed, as determined by the Committee. The reduced PSUs will vest or not vest
based on achievement of performance goals over the entire Performance Period.
Normal retirement occurs if you retire under our pension plan at or after age 65
with at least 5 years of service; early retirement does not qualify as ‘normal’
unless the Committee expressly approves normal retirement treatment for this
award. In addition, currently the Plan and Policy provide for forfeiture of PSUs
or recovery of PSU proceeds if you engage in certain types of misconduct or if
performance data is materially false or misleading and you are substantially
responsible for its accuracy.
     Also, this PSU award will be forfeited, or if already vested you must pay
in cash to FHNC the gross pre-tax value of the award measured at vesting, if
during the restriction period applicable to this award you, either on your own
behalf or on behalf of any other person or entity, in any manner directly or
indirectly solicit, hire, or encourage any person who is then an employee or
customer of FHNC or any and all of its subsidiaries or affiliates to leave the
employment of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the vesting date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages or commissions owed, among other things, to satisfy any
repayment obligation.
     Your PSUs will accrue cash dividend equivalents, to the extent cash
dividends are paid on common shares prior to vesting. From the grant date until
the vesting date, dividend equivalents accumulate (without interest) as if each
PSU were an outstanding share. To the extent that PSUs vest, the accumulated
dividend equivalents associated with vested PSUs will be paid in cash at vesting
or in the next payroll cycle. Dividend equivalents associated with forfeited
PSUs likewise are forfeited. Stock splits and stock dividends will result in a
proportionate adjustment to the number of PSUs as provided in the Plan and
Procedures.
     Vesting is a taxable event for you. Your withholding and other taxes will
depend upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents paid to you. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and cash at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs. FHNC reserves the right to defer payment of PSUs if that payment
would result in a loss of tax deductibility.
Questions about your PSU award?
     Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PSU grant
or need a copy of the Governing Plan, the related prospectus, or the Committee’s
current administrative procedures, contact Fidelity Investment’s Executive
Relationship Officer at _______________. For all your personal stock incentive
information, you may view your award and other information on Fidelity’s website
at www.NetBenefits.com.
[Managing Your Money logo]

 